COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00197-CV


Ball Up, LLC                              §   From the 17th District Court

v.                                        §   of Tarrant County (017-283538-16)

Strategic Partners Corp; PG-ACP           §   August 2, 2018
Holdings, L.P.; PG-ACP Holdings
GP, LLC; and Mike Singer                  §   Opinion by Justice Walker

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s special-appearance order. It is ordered that

the trial court’s order granting Mike Singer’s and the Appellee Entities’ special

appearances is affirmed.

      It is further ordered that appellant Ball Up, LLC shall pay all of the costs of

this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker